          Case 1:17-cv-01128-DGL Document 35 Filed 09/21/21 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

WILLIAM R., II,
as Administrator of the Estate of WILLIAM R.,
                                                                    DECISION AND ORDER
                                     Plaintiff,
                                                                    17-CV-1128L

                      v.


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                                     Defendant.




        Pending before the Court is a motion by counsel for plaintiff, a prevailing party in this

action for Social Security benefits, for an order awarding attorney’s fees pursuant to 42 U.S.C.

§406(b). (Dkt. #33). Pursuant to a contingent fee agreement permitting an award of attorneys fees

of up to 25% of the past-due benefits award, plaintiff’s counsel, Lewis L. Schwartz, seeks an award

of $15,823.50 (25% of the award for past-due benefits).

        The Commissioner does not oppose plaintiff’s motion, and has filed a response indicating

that rates comparable to the de facto hourly rate sought by counsel have been variously “approved

and disapproved” by district courts in this Circuit. (Dkt. #34).

        The Court finds that the amount of the requested fee is reasonable, in light of the character

of the representation, plaintiff’s counsel’s extensive expertise in Social Security law, the results

that were achieved, and the absence of any delay in the proceedings by counsel. See Silliman v.

Barnhart, 421 F.Supp.2d 625 (W.D.N.Y. 2006); Joslyn v. Barnhart, 389 F.Supp.2d 454

(W.D.N.Y.2005).
          Case 1:17-cv-01128-DGL Document 35 Filed 09/21/21 Page 2 of 3



       The Court has reviewed the time records submitted by plaintiff’s counsel (Dkt. #33-5), and

I find no evidence of delay, unreasonable expenditures of time, or duplication of effort. The Court

has also considered the deference that is owed to agreements between an attorney and client, the

compelling public interest in assuring future representation for disability claimants, and the lack of

any factor indicating that the requested award would result in a windfall. See Gisbrecht v.

Barnhart, 535 U.S. 789, 802 (2002). Moreover, the award is appropriate in light of the work

performed, which included vigorous representation of the claimant, whose claims were contested

by the Commissioner at every level.

       The amount of attorney’s fees that counsel stands to receive results in a de facto hourly rate

of $364.60 per hour, for over forty hours of attorney time. This amount is within, and in many

instances substantially below, the range of hourly fees found to be reasonable in similar, recent

cases in this district. See e.g., Salone v. Commissioner, 2020 U.S. Dist. LEXIS 59634 (W.D.N.Y.

2020) (approving fee request with a de facto hourly rate of $956.25 per hour, and noting that cases

in which courts have reduced similar fees are distinguishable in that they involved a modest

amount of work by attorneys who secured stipulations, or who billed excessive amounts of time);

Sims v. Commissioner, 2020 U.S. Dist. LEXIS 28330 (W.D.N.Y. 2020) (approving fee with de

facto hourly rate of $980.87 per hour); McDonald v. Commissioner, 2019 U.S. Dist. LEXIS 51643

(W.D.N.Y. 2019) (approving fee with de facto hourly rate of $1,051.64 per hour).




                                                  2
             Case 1:17-cv-01128-DGL Document 35 Filed 09/21/21 Page 3 of 3



                                                   CONCLUSION

         For the foregoing reasons, plaintiff’s motion (Dkt. #33) for attorney’s fees pursuant to 42

U.S.C. §406(b) in the amount of $15,823.50 is granted. The award is to be made payable to Lewis

L. Schwartz, Esq., attorney for plaintiff.1

         IT IS SO ORDERED.



                                              _______________________________________
                                                        DAVID G. LARIMER
                                                      United States District Judge
Dated: Rochester, New York
       September 21, 2021.




 1
  While the Court would customarily order counsel to refund the amount of fees previously-awarded under the Equal
 Access to Justice Act (“EAJA”) to the plaintiff at this time pursuant to 28 U.S.C. §2412, it does not appear that such fees
 were sought or awarded in this matter.

                                                             3
